Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Non-responsive Amendment

Election/Restrictions
Newly submitted/amended claims 1 and 31-120 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

The originally presented claims were drawn to an apparatus for evaluating hemostasis where the device has a test chamber with reagent and mixing of reagent and sample are all integrated in the test chamber where measurement is performed. The newly presented claims are directed to a different and distinct apparatus which uses a separate measurement cavity/chamber, reagent cavity/chamber and receiving cavity/chamber; or which uses a measuring cavity which receives sample already mixed with reagent in some connected ductwork or cavity. These two embodiments are independent and distinct because they use different means/methods for holding reagent and causing its mixing with sample. They also require different structural components which function differently, i.e. the originally presented claims require a test chamber which also holds a reagent and which can function to allow the mixing of the reagent and sample in the same chamber where the measurement takes place, while the newly present claims require separate reagent holding/mixing parts, where the sample must be moved through and mixed with reagent before it enters the measuring cavity/chamber.


The amendment filed on 16 November 2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because they are all drawn to the alternative embodiment as described above, i.e. an apparatus which uses a separate measurement cavity/chamber, reagent cavity/chamber and receiving cavity/chamber; or which uses a measuring cavity which receives sample already mixed with reagent in some connected ductwork or cavity outside the measurement cavity/chamber.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/Primary Examiner, Art Unit 2861